--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
 
PROMISSORY NOTE



$1,000,000
 


FOR VALUE RECEIVED, DRIVEITAWAY, INC., a Delaware corporation (the “Company”)
hereby promises to pay to ZONE MINING LIMITED., a Nevada corporation, (the
“Holder”), the principal sum of the lesser of (i) $1,000,000, or (ii) the amount
actually advanced by Holder to the Company hereunder, on or before the earliest
of (a) September 21, 2007, (b) the Public Offering Date (as that term is defined
in the Securities Purchase Agreement dated the date hereof by and between
Holder, ZM Acquisition Corp., and Trident Growth Fund, L.P), or (c) the date, if
any, the Agreement and Plan of Merger dated the date hereof by and among the
Holder, ZM Acquisition Corp., the Company and Stonewell Partners, LP is
terminated pursuant to Section 8.1 thereof (the earliest of such dates, the
“Maturity Date”), and to pay interest to the Holder on the then outstanding
principal amount of this Note in accordance with the provisions hereof.


The Company shall pay interest, in cash, to the Holder on the then outstanding
principal amount of this Note at the rate of 12% per annum, payable monthly in
arrears in cash via wire transfer or by automated bank transfer in immediately
available and freely transferable funds (as requested by Holder), on the last
day of each month for the period beginning on the date of this Note and ending
on the Maturity Date or such earlier or later time when this Note is paid or
prepaid in full (except that, if any such date is not a business day, then such
payment shall be due on the next succeeding business day) (each such date, an
“Interest Payment Date”).


Interest shall be calculated on the basis of a 360-day year and shall accrue
daily commencing on the date of this Note until payment in full of the principal
sum, together with all accrued and unpaid interest and other amounts which may
become due hereunder, has been made.


All overdue accrued and unpaid interest to be paid hereunder shall entail a late
fee at the rate of 18% per annum (or such lower maximum amount of interest
permitted to be charged under applicable law or regulation) (“Late Fee”) which
will accrue daily, from the date such interest is due hereunder through and
including the date of payment.


The Company may prepay all or any portion of the then outstanding principal
amount of this Note without any prepayment premium or discount by providing
Holder not less than 30 days prior written notice.
 
1

--------------------------------------------------------------------------------




For so long as the Subordination Agreement dated the date hereof by and between
the Holder, the Company, and Trident Growth Fund, L.P (the “Senior Lender”) is
in effect, all payments due hereunder shall be paid to the Senior Lender for the
benefit of the Holder.


“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


i.  any default in the payment of any amount due under this Note when the same
shall become due and payable (whether on the Maturity Date or by acceleration or
otherwise) which is not cured within three (3) business days;


ii.  any of the following events shall have occurred (a) the Company commences a
case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction relating to the Company; (b) there is commenced
against the Company any such case or proceeding that is not dismissed within 60
days after commencement; (c) the Company is adjudicated insolvent or bankrupt or
any order of relief or other order approving any such case or proceeding is
entered; (d) the Company suffers any appointment of any custodian or the like
for it or any substantial part of its property that is not discharged or stayed
within 60 days; (e) the Company makes a general assignment for the benefit of
creditors; (f) the Company calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; (g) the
Company, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing; or (h) an
application for the appointment of a receiver or liquidator for the Company or
any of its material assets; and


iii.  the Company shall default in any of its obligations under any mortgage,
credit agreement or other facility, indenture agreement, factoring agreement or
other instrument under which there may be issued, or by which there may be
secured or evidenced any indebtedness for borrowed money or money due under any
long term leasing or factoring arrangement of the Company in an amount exceeding
$100,000, whether such indebtedness now exists or shall hereafter be created and
such default shall result in such indebtedness becoming or being declared due
and payable prior to the date on which it would otherwise become due and
payable.
 
2

--------------------------------------------------------------------------------




If any Event of Default occurs, the full principal amount of this Note, together
with interest and other amounts owing in respect thereof, to the date of
acceleration shall become, at the Holder’s election, immediately due and payable
in cash. Commencing 5 days after the occurrence of any Event of Default that
results in the eventual acceleration of this Note, the interest rate on this
Note while such Event of Default is continuing shall accrue at the rate of 18%
per annum, or such lower maximum amount of interest permitted to be charged
under applicable law or regulation. All Notes for which the full principal
amount hereunder shall have been paid in accordance herewith shall promptly be
surrendered to or as directed by the Company. The Holder need not provide and
the Company hereby waives any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such declaration may be rescinded
and annulled by Holder at any time prior to payment hereunder and the Holder
shall have all rights as a Note holder until such time, if any, as full payment
shall have been received by it. No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.
 
Except as expressly provided herein, no provision of this Note shall alter or
impair the obligation of the Company, which is absolute and unconditional, to
pay the principal of, interest and liquidated damages (if any) on, this Note at
the time, place, and rate, and in the coin or currency, herein prescribed. This
Note is a direct debt obligation of the Company.


If this Note shall be mutilated, lost, stolen or destroyed, the Company shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated Note, or in lieu of or in substitution for a lost, stolen or destroyed
Note, a new Note for the principal amount of this Note so mutilated, lost,
stolen or destroyed but only upon receipt of evidence of such loss, theft or
destruction of such Note, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Company.


Any waiver by the Company or the Holder of a breach of any provision of this
Note shall not operate as or be construed to be a waiver of any other breach of
such provision or of any breach of any other provision of this Note. The failure
of the Company or the Holder to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note. Any waiver must be in writing.
 
3

--------------------------------------------------------------------------------


 
If any provision of this Note is invalid, illegal or unenforceable, the balance
of this Note shall remain in effect, and if any provision is inapplicable to any
person or circumstance, it shall nevertheless remain applicable to all other
persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder violates applicable laws governing usury,
the applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum permitted rate of interest. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law which would prohibit or forgive
the Company from paying all or any portion of the principal of or interest on
this Note as contemplated herein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants or the performance of this
indenture, and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefits or advantage of any such law, and covenants that
it will not, by resort to any such law, hinder, delay or impeded the execution
of any power herein granted to the Holder, but will suffer and permit the
execution of every such as though no such law has been enacted.


Whenever any payment or other obligation hereunder shall be due on a day other
than a business day, such payment shall be made on the next succeeding business
day.


To the extent it may lawfully do so, the Company hereby agrees not to insist
upon or plead or in any manner whatsoever claim, and will resist any and all
efforts to be compelled to take the benefit or advantage of, usury laws wherever
enacted, now or at any time hereafter in force, in connection with any claim,
action or proceeding that may be brought by any Purchaser in order to enforce
any right or remedy under this Note. Notwithstanding any provision to the
contrary contained in this Note, it is expressly agreed and provided that the
total liability of the Company under this Note for payments in the nature of
interest shall not exceed the maximum rate permitted by law (the “Maximum
Rate”), and, without limiting the foregoing, in no event shall any rate of
interest or default interest, or both of them, when aggregated with any other
sums in the nature of interest that the Company may be obligated to pay under
this Note exceed such Maximum Rate. It is agreed that if the maximum contract
rate of interest allowed by law and applicable to this Note is increased or
decreased by statute or any official governmental action subsequent to the date
hereof, the new maximum contract rate of interest allowed by law will be the
Maximum Rate applicable to this Note from the effective date of such increase or
decrease forward, unless such application is precluded by applicable law. If
under any circumstances whatsoever, interest in excess of the Maximum Rate is
paid by the Company with respect to the indebtedness evidenced by this Note,
such excess shall be applied to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at Holder’s election in the event any principal amount remains
outstanding.




[Signature Page Follows]
 
4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Driveitaway, Inc. has caused this Note to be duly executed
by a duly authorized officer as of the date first above indicated.



       
DRIVEITAWAY, INC.
 
   
   
    By:   /s/ David M. Sola  

--------------------------------------------------------------------------------

Name: David M. Sola
Title: Chief Executive Officer

 

5




 

